On June 22, 2012, this court suspended the respondent, David G. Shriver, from the practice of law in Kansas for a period of 6 months. See In re David G. Shriver, 294 Kan. 617, 278 P.3d 964 (2012). Before reinstatement, the respondent was required to pay die costs of the disciplinary action and comply with Supreme Court Rule 218 (2012 Kan. Ct. R. Annot. 397) and Supreme Court Rule 219 (2012 Kan. Ct. R. Annot. 398).
On January 8, 2013, David G. Shriver filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Board for Discipline of Attorneys, pursuant to Supreme Court Rule 219. The Disciplinary Administrator affirmed that the respondent met all requirements set forth by the court.
The court, after carefully considering the record, grants the respondent’s petition for reinstatement.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas conditioned upon his compliance with the annual continuing legal education requirements and upon his payment of all fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission. When the respondent has complied with the annual continuing legal education requirements and has paid the fees required by the Clerk of the Appellate Courts and the Kansas Continuing Legal Education Commission, the Clerk is directed to enter respondent’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order of reinstatement of David G. Shriver shall be published in the Kansas Reports, and the costs of the reinstatement proceedings are assessed to the respondent.